DETAILED ACTION
Applicant’s 11/05/2020 response to the previous 08/05/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 25, 26 and 28-48 as amended and/or filed on 11/05/2020.

NOTE:  Section 16 of the previous Office action contains two typographical errors in that US 20170097626 A1 to Kaufleitner et al. (Kaufleitner) was erroneously transposed and indicated as being to “Heimann et al.” and Claim 25 was erroneously indicated as claim 1.  The instant Office action has corrected these inconsistencies and any confusion is regretted.  

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 07/04/2016 (20160704).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/EP2017/065835 filed on 06/27/2017 which claims priority to Application number 10 2016 212 123.5 filed in GERMANY on 07/04/2016 (20160704).
Response to Amendments/Arguments
Applicant’s 11/05/2020 amendments to the specification and arguments in support thereof with respect to the objection set forth in section 8 said previous 08/05/2020 Office action have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  

Applicant’s 11/05/2020 amendments to the claims and arguments in support thereof with respect to the rejection set forth in sections 10 and 11of said previous 08/05/2020 Office action have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  

Applicant’s 11/05/2020 amendments to the claims and arguments in support thereof with respect to the rejection set forth in section 16 of said previous 08/05/2020 Office action have been fully considered and they are not persuasive.  

Applicant argues on pages 9+ inter alia:
“There is no evidence of any disclose or teaching in Kaufleiner et al of “a controller with at least two operating systems, of which at least one of the at least two operating systems includes a safety program in a secure region.

RESPONSE:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are untenable because as explained in the previous Office action  the rejection is based on the combination of references.  As expounded upon below, Shinya teaches that the controller has at least two operating systems, one of the at least two operating systems which includes a safety program.  Shinya does not appear to teach the safety program is in a “secure region”, rather it appears to be integral with the crane itself.  
Kaufleitner was relied upon to teach it was known in the art and would be obvious for a controller 7 to have at least two operating systems wherein one of the at least two operating systems which includes a safety program in a secure region.  See para:
“[0043] The safety sensor 3 transmits to the automation component 7 the measurement pattern M usually at a specific pulsing, which can be tuned to the other components of the plant 2, i.e. for instance the bus connection 6, the automation component 7 or the machine component 1. The automation component 7 has at its disposal all relevant parameter data required for controlling the machine component 1 and, if necessary, for coordinating with other machine elements present in the plant 2. The automation component 7 is thus able to evaluate the measurement pattern M received from the safety sensor 3 (or a plurality of safety sensors 3) and combine it with the particular machine state of the machine component 1. Complex safety strategies can thus be implemented independently and can be adapted as desired without replacing the safety sensor 3. It is also possible to combine the data of the safety sensor with other data of the safe process in a secure control. This allows the programming of application-specific scenarios that are not limited to possibilities rigidly prescribed in the sensor.”

First, as shown in Figure 1 controller 7 is in a secure region and as such would be obvious to provide a program in a secure region to prevent it from being damaged in a collision.  Second Kaufleitner teaches the use of ProfiSafe as set forth in para:

As argued by applicant the use of PROFISAFE appears to connote the second operating system including a safety program in a secure region because it teaches the collision or safety program would be in the secure region 7.  As such it would be obvious to one of ordinary skill in the art to provide such to the prior art of Shinya.
It is noted that the claim limitation “secure region” has been given its broadest reasonable interpretation (BRI) and although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  Accordingly, the Examiner must give the claim language the broadest reasonable interpretation the claims allow.
See MPEP 2111.01, which states

While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)

Claim Objections
Claim 25 objected to because of the following informalities:  Claim 25 contains a typographical error and should read  (Currently Amended).  For examination purposes the Examiner has understood the claim to be currently amended since it was previously examined in the previous Office action.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 25, 26 and 28-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2005104665A to Shinya (01/06/2019 IDS Foreign Patent Document Cite No. 4) in view of US 20170097626 A1 to Kaufleitner et al. (Kaufleitner).

Regarding claim 1 Shinya teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    240
    1032
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    831
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    238
    834
    media_image3.png
    Greyscale

and associated descriptive texts including for example, :
“FIG. 1: has shown the outline | summary of the yard crane equipped with the container collision prevention apparatus which concerns on embodiment. As shown in the figure, the yard crane 10 has a portal crane structure that can travel in a container yard. 14 is stacked on the specified container 14S in FIG. 14 (hereinafter, for the purpose of container distinction, the handling container is 14H, the yard container is 14Y, and the stack target container is 14S). Such a yard crane 10 is provided with a trolley 18 that traverses along a girder 16 as a horizontal beam. As shown in FIG. 2, a spreader 20 as a hanging tool can be moved up and down on the trolley 18 via a wire 22 by a winding means (not shown). The spreader 20 is a jig that is connected to the top plate portion of the container 14 and lifts the container 14.”

 a method for avoiding a collision of a load of a crane with an obstacle, comprising: 
acquiring a height profile of the obstacle along a trajectory of movement of the load by a plurality sensors 24 for distance measurement in for example, :
“ In the above-described embodiment, an example in which the two-dimensional laser sensor 24 is provided in one place on the trolley 18 has been described, but FIGS. 7 to 8 show examples in which the two-dimensional laser sensor 24 is provided in two places before and after the diagonal line of the trolley 18. 9 to 10 show an example in which two-dimensional laser sensors 24 are provided at two positions on the left and right sides of the front edge of the trolley 18 in the transverse direction” (Emphasis added) and 
 
claim 1:
“The container lower edge is detected by the distance sensor placed in the line-of-sight range of the lower edge position of the container suspended by the 

sending signals of the sensors via at least two communication channels, wherein it is understood that each two-dimensional laser sensor 24 has its own communication channel:
“two-dimensional laser sensors 24 are provided at two positions on the left and right sides of the front edge of the trolley 18”, 

to a controller with at least two operating systems, i.e. an operating system for  generating detection data using the lasers, an operating system including a safety program by using the laser input to identifying obstacles to avoid collisions and an operating system for actually operating the crane in at least the following reproduced below:
 “FIG. 6 shows a block diagram of control means for performing such arithmetic control. As described above, the two-dimensional laser sensor 24 is mounted on the yard crane 10, and a coordinate conversion processing unit 28 for inputting the detection data is provided. Further, there is a traverse position detection sensor 30 of the trolley 18 and a main winding position detection sensor 32, and the output data of the coordinate conversion processing unit 28 and the output signal from the traverse position detection sensor 30 are input to calculate the stack container edge position. And a suspension container bottom edge position calculation unit 36 for inputting the output data of the coordinate conversion processing unit 28 and the output signal from the main winding position detection sensor 32. There are a transverse direction collision protection means 38 for inputting the respective output signals from both the arithmetic units 32 and 36, and a lowering direction collision protection means 40, which prevent the handling container 14H from shaking due to the moving acceleration of the trolley 18. At the same time, a control signal for preventing collision between containers due to an abnormal lowering speed of the crane lowering process is generated. A crane control device 42 is connected to the output side of the traverse direction collision protection means 38 and the lowering direction collision protection means 40 so as to control the driving of the traverse motor 44 and the main winding motor 46 based on the control signals. I have to. In the figure, 48 is a crane operating device.  
   With such a configuration, the yard crane 10 receives signals from the transverse position detection sensor 30 and the main winding position detection sensor 32 together with the two-dimensional laser sensor 24, and and the crane controller 42 avoids a collision at the time of traversing and landing. Is controlled” , and 

identifying the obstacle along the trajectory on the basis of the height profile in claim 1:
“. A container collision prevention method characterized in that a container suspension process is performed while preventing container collision.”.  

Shinya does not appear to expressly disclose of which at least one of the at least two operating systems includes a safety program in a secure region.

Kaufleitner teaches in for example, Figure 1 below:

    PNG
    media_image4.png
    491
    421
    media_image4.png
    Greyscale


“[0038] The bus connection preferably functions according to a secure bus protocol, for example openSAFETY, ProfiSafe, CIPsafety, etc. This makes it possible for safety technology data to be exchanged between the safety-related plant components with high performance, large bandwidth and still in accordance with the applicable safety standards.


[0053] In addition to speed v and position data, numerous other parameter and/or process data can be used by the automation component depending on application to implement safety strategies of desired complexity. For example, position, speed and/or acceleration data in various axial directions can be used, for example to monitor spatial movements of machine components, for instance robots or transport cranes, and other objects through complex spatially defined safety areas.” (Emphasis added.)

at least one of the at least two operating systems includes a safety program in a secure region;

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of “making it possible for safety technology data to be exchanged between the safety-related plant components with high performance, large bandwidth and still in accordance with the applicable safety standards..”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, “For example, position, speed and/or acceleration data in various axial directions can be used, for example to monitor spatial movements of machine components, for instance robots or transport cranes.” 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kaufleitner to the prior art of Shinya as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 26 and the limitation the method of claim 25, further comprising storing the height profile in the secure region see Shinya:
“As conventional container collision prevention technology, sensors more than the number of container rows are lined down on a crane structure and measured constantly (Patent Document 1), or a sensor is mounted on a traversing body (trolley) and traversed once. A method of recording the height of the container stack is known (Patent Document 2).”.  

Regarding claim 27 and the limitation the method of claim 25, further comprising sending a secure stop signal to a crane control by the safety program, when the obstacle is acquired within a first clearance from the load in a direction of movement of the load see at least Kaufleitner para:
“[0044] An exemplary use of the method according to the invention is explained below using FIG. 2 through 5, these figures illustrating the use of a light grid arrangement 9 for securing an area above a conveyor belt 11, which transports plant objects 8 through the light grid arrangement 9 at a speed v. For this purpose, the light grid arrangement 9 can serve to, for example, stop the conveyor belt 11 if a foreign object makes its way into the area of the light grid arrangement (for instance, if an operator reaches inside) or if one of the plant objects 8 is not 11 or if the conveyor belt 11 transports an “incorrect” object.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kaufleitner to the prior art of Shinya as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 28 and the limitation the method of claim 27, further comprising adapting a size of the first clearance to a speed of the load see at least Kaufleitner para:
“[0048] In FIG. 2 a definition area D, which can likewise be represented as a binary number or as a group of binary numbers, is contrasted with the measurement pattern M. The definition area is ascertained and administered by the automation component 7. In FIG. 2 the definition area D consists of the amount {00000000, 00001000}. The automation component 7 compares whether the current measurement pattern M falls in the definition area D or coincides with it, as the case may be. If this is not the case, the automation component recognizes the presence of a hazardous situation and triggers an emergency stop of the conveyor belt 11 (here the conveyor belt 11 essentially corresponds to the machine component 1 in FIG. 1). If necessary, another suitable protective action can also be performed instead of the emergency stop, for instance, deceleration of the speed v and/or triggering an alarm, etc.”  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Kaufleitner to the prior art of Shinya as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 29 and the limitation the method of claim 25, further comprising sending a secure brake signal to a crane control by the safety program when the obstacle 

Regarding claim 30 and the limitation the method of claim 29, further comprising adapting a size of the second clearance to a speed of the load see Shinya:
“It is also possible to prevent collision with the containers in the adjacent row and to reduce the speed before landing.”.  

Regarding claim 31 and the limitation the method of claim 25, further comprising adapting the trajectory to the height profile see the teachings of Shinya with regard to the search term “height” and the recordation of the height of the container stack:
“. A method of recording the height of the container stack is known (Patent Document 2). JP 07-117981 A JP 05-319781 A. “
 
 	and using the search term within Shinya “height” with regard to how Shinya is creating a height profile, all of which are Incorporated herein.  

Regarding claim 32 and the limitation the method of claim 25, further comprising: acquiring a position of the load by at least one of the sensors; 
comparing the position of the load with a known position (“winding height data ”); and 
checking, when the position of the load differs from the known position, 

“ However, in any of the above cases, the presence or absence of a collision is determined by comparison with the winding height data obtained from the winding device. Since this method is based on the lifting height of the lifting tool, the height of the container itself (8 ft to 9 ft 6 in) is unknown. Therefore, when grasping the container, it is assumed that the highest container is always grasped. I need to think about it. Therefore, it may be necessary to wind up more than necessary to prevent a collision.


  This device provides a more accurate collision prevention function by detecting the container being handled from a diagonally upper side by a two-dimensional laser sensor and detecting edge position data on the bottom surface of the container. In addition, since the ceiling surface of the stack container can be detected two-dimensionally, it is easy to align when lowering by comparing the bottom edge position data of the container being handled with the edge position data of the stack container ceiling surface. It is also possible to prevent collision with the containers in the adjacent row and to reduce the speed before landing.” (Emphasis added).  


Regarding claim 33 and the limitation the method of claim 25, further comprising determining a range of visibility by at least one of the sensors see Shinya:
“ In order to achieve the above object, a container collision preventing method according to the present invention detects a container lower edge by a distance sensor placed in a line-of-sight range of a container lower edge suspended from a crane that handles the container. In addition, the container suspension process is performed while preventing the container collision by detecting at least the ceiling surface edge of the stack target container by the distance sensor.”.  

Regarding claim 34 and the limitation the method of claim 25, wherein at least two computing units are used as controller see the teachings of Shinya wherein it is considered that with regard to, inter alia Figure 6 and the control means for performing 

Regarding claim 35 and the limitation the method of claim 25, further comprising: measuring distances along lines which intersect at at least one point of intersection by least two of the sensors; and 
using the measured values at the at least one point of intersection for validating a secure measured value see the teachings of Shinya with regard to using multibeams:
“In addition, when arranging more sensors than the number of container rows on the crane structure, the stack height just below the position of the hanging tool (spreader) cannot be detected as it is, and the container 1 is used to know the entire stack. It is necessary to rampage more than the number. In addition, since only height information can be obtained only where the sensor is facing, there is a drawback that the position of the container stack in the transverse direction is roughly detected. When the sensor is mounted downward on a traversing body, as described above, every time a new bay is entered, a traversing motion within the traversing range is required more than once to detect the height of the entire bay. Since it is necessary to attach a sensor to a position where the deflection of the tool is expected, it is necessary to attach the sensor to a position protruding from the traversing body, and it may not be physically attached.”.  

Regarding claim 36 see the rejection of corresponding parts of claim 25 above incorporated herein by reference.  
 
Regarding claim 37 and the limitation the system of claim 36, wherein at least one of the sensors is configured as a 2D laser scanner see Shinya:
“In this case, the two-dimensional laser sensor may be provided at two or more diagonal positions of the traversing body, or at one or more locations on the front or rear side of the traversing body. In addition, as a more specific container collision prevention device, in a container collision prevention device for a crane that is installed on a quay and handles a container for maritime transportation, two or more diagonal positions of 

Regarding claim 38 and the limitation the system of claim 36, wherein at least one of the sensors is configured as a 3D laser scanner see Shinya:
“SOLUTION: A traversing body provided with a container suspension in a crane for handling a container has a fan-shaped detection range in a transverse direction at a position where the lower edge of the container suspended by the suspension can be seen. Install a three-dimensional laser sensor. Control means is provided for controlling the movement position of the traversing body from the position data from the bottom edge of the container and the stack target container ceiling surface by scanning the traversing movement direction with the sensor.”.  

Regarding claim 39 and the limitation the system of claim 36, wherein two of the sensors measure distances along lines which form at least one right angle see Shinya:
“In this case, the two-dimensional laser sensor may be provided at two or more diagonal positions of the traversing body, or at one or more locations on the front or rear side of the traversing body.”.  

Regarding claim 40 and the limitation the system of claim 36, wherein at least one sensor is configured as a multibeam laser see the teachings of Shinya:


“In this case, the two-dimensional laser sensor may be provided at two or more diagonal positions of the traversing body, or at one or more locations on the front or rear side of the traversing body.”.  
 
Regarding claim 41 and the limitation the system of claim 36, wherein at least one of the operating systems is real-time-capable see the teachings of both references entoto with 

Regarding claim 42 and the limitation the system of claim 36, wherein at least one of the sensors is configured for arrangement on a trolley of the crane see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  See Shinya figures above “or a sensor is mounted on a traversing body (trolley) and traversed once. A method of recording the height of the container”.  

Regarding claim 43 and the limitation the system of claim 36, wherein at least one of the sensors is configured for arrangement on a container spreader of the crane see Shinya:
“As shown in FIG. 2, a spreader 20 as a hanging tool can be moved up and down on the trolley 18 via a wire 22 by a winding means (not shown). The spreader 20 is a jig that is connected to the top plate portion of the container 14 and lifts the container 14.”.  

Regarding claim 44 and the limitation the system of claim 36, wherein the controller comprises at least two computing units see the teachings of Shinya wherein it is considered that with regard to, inter alia Figure 6 and the control means for performing such arithmetic control and controlling the crane itself, at least two computing units are taught.  

Regarding claim 45 and the limitation the system of claim 36, wherein at least two of the sensors measure distances along lines which intersect at least one point of 
Regarding claim 46 see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Regarding claim 47 see the rejection of corresponding parts of claim 25 above incorporated herein by reference.  

Regarding claim 48 see the rejection of corresponding parts of claim 25 above incorporated herein by reference.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210317                                                                                                                                                                                                    

/BEHRANG BADII/Primary Examiner, Art Unit 3665